DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gene Raft on 11/30/21.

The application has been amended as follows: 
Claim 1: A surface-roughening method for a metal molded body, comprising a step of roughening a surface of the metal molded body by continuously irradiating a joint surface of the metal molded body with laser light at an irradiation speed of 2,000 to 15,000 mm/sec from a continuous-wave laser, wherein the energy density (W/um2) determined from the laser output and the spot area, which is πx[spot diameter/2]2, 0.2 to 6.0 W/um2, wherein the laser light forms a plurality of straight lines, a plurality of curved lines or lines composed of combinations of these, and the laser light is continuously irradiated such that the plurality of straight lines or the plurality of curved lines are formed at intervals in a range of 0.005 to 1 mm.
Claim 2: cancelled.
Claim 3: cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Volkmann, Kiyoo, and Hamamura (JP 2003129135). Applicant’s affidavit filed 11/17/21 is convincing in that the ranges disclosed by claim 1 would not be routine optimization as suggested by Volkmann as demonstrated by the improvement between the 2 examples. Hamamura teaches a method of treating a steel sheet to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742